Name: Commission Regulation (EC) NoÃ 434/2008 of 20 May 2008 entering a designation in the register of protected designations of origin and protected geographical indications (Cordero de Navarra or Nafarroako Arkumea (PGI))
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  marketing;  animal product;  consumption
 Date Published: nan

 21.5.2008 EN Official Journal of the European Union L 131/4 COMMISSION REGULATION (EC) No 434/2008 of 20 May 2008 entering a designation in the register of protected designations of origin and protected geographical indications (Cordero de Navarra or Nafarroako Arkumea (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 7(5) thereof, Whereas: (1) In accordance with the Article 6(2) of Regulation (EC) No 510/2006, and pursuant to Article 17(2) of the same Regulation, Spains application to enter the designation Cordero de Navarra or Nafarroako Arkumea in the register was published in the Official Journal of the European Union (2). (2) France has stated its opposition to this registration in accordance with Article 7(3)(c) of Regulation (EC) No 510/2006. France indicated in particular in its statement of opposition that registration of the designation Cordero de Navarra or Nafarroako Arkumea would prejudice the existence of products legally on the market whose registration as a protected geographical indication, i.e. Agneau de lait des PyrÃ ©nÃ ©es has been undergoing examination by the French authorities since 2000. The geographical area covered by this request for registration includes the historical region of Basse Navarre, an area also known as Navarre franÃ §aise (French Navarre). (3) By way of a letter dated 22 May 2007 the Commission invited the interested parties to hold appropriate consultations with each other. (4) Given that no agreement was reached between Spain and France within a time frame of six months, the Commission must adopt a decision in accordance with the procedure outlined in Article 15(2) of Regulation (EC) No 510/2006. In the light of the information provided by France, the Commission cannot conclude that registration of Cordero de Navarra or Nafarroako Arkumea would harm the rights of producers of Agneau de lait des PyrÃ ©nÃ ©es. It is impossible to tell from the statement of objection that the production of lamb in the historical area of Basse Navarre is marketed using the term Navarre. (5) In the light of this information, the designation Cordero de Navarra or Nafarroako Arkumea should be registered in accordance with Article 7(4) of Regulation (EC) No 510/2006. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Protected Geographical Indications and Protected Designations of Origin, HAS ADOPTED THIS REGULATION: Article 1 The designation contained in the Annex to this Regulation shall be entered in the register. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ C 158, 7.7.2006, p. 5. ANNEX Agricultural products intended for human consumption listed in Annex I of the Treaty: Class 1.1  Fresh meat (and offal) SPAIN Cordero de Navarra or Nafarroako Arkumea (PGI)